 

Exhibit 10.1

 



FIRST AMENDED EMPLOYMENT AGREEMENT

 

This FIRST AMENDED EMPLOYMENT AGREEMENT (this “Agreement”), dated May 19, 2020
(the “Effective Date”), is by and between PROVENTION BIO, Inc., a Delaware
corporation (the “Company”) and ASHLEIGH PALMER (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to continue to employ the Executive as its
President and Chief Executive Officer (“CEO”), and the Executive desires to
accept such employment, on the terms and conditions set forth in this Agreement;
and

 

WHEREAS, the Company and the Executive have mutually agreed that, as of the
Effective Date, this Agreement shall govern the terms of employment between the
Executive and the Company.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

ARTICLE 1

Employment; TERM OF AGREEMENT

 

Section 1.1. Employment and Acceptance. During the Term (as defined in Section
1.2), the Company shall employ the Executive, and the Executive shall accept
such employment and serve the Company, in each case, subject to the terms and
conditions of this Agreement.

  

Section 1.2. Term. The employment relationship hereunder shall be for the period
commencing on the Effective Date until terminated by either party as provided in
ARTICLE 4, (the “Term”). During the Term, the Board of Directors (the “Board”)
will continue to nominate the Executive to be a director on the Board. In the
event that the Executive’s employment with the Company terminates, the Company’s
obligation to continue to pay, after the Termination Date (as defined in Section
4.2(b)), Base Salary (as defined in Section 3.1(a)), Annual Bonus (as defined in
Section 3.1(c)) and other unaccrued benefits shall terminate, except as may be
provided for in ARTICLE 4.

 



 

 

 

ARTICLE 2

TITLE; DUTIES AND OBLIGATIONS; LOCATION

 

Section 2.1. Title. The Company shall employ the Executive to render full-time
services to the Company on the terms and conditions hereinafter set forth. The
Executive shall serve in the capacity of President and CEO.

 

Section 2.2. Duties. The Executive shall report to the Board and be subject to
the lawful direction of the Board. The Executive agrees to perform to the best
of his ability, experience and talent those acts and duties, consistent with the
position of President and CEO as the Board shall from time to time direct.
During the Term, the Executive also shall serve in such other executive-level
positions or capacities as may, from time to time, be reasonably requested by
the Board, including, without limitation (subject to election, appointment,
re-election or re-appointment, as applicable) as (a) a member of the Board
and/or as a member of the board of directors or similar governing body of any of
the Company’s subsidiaries or other Affiliates (as defined below), (b) an
officer of any of the Company’s subsidiaries or other Affiliates, and/or (c) a
member of any committee of the Company and/or any of its subsidiaries or other
Affiliates, in each case, for no additional compensation. As used in this
Agreement, “Affiliate” of any individual or entity means any other individual or
entity that directly or indirectly controls, is controlled by, or is under
common control with, the individual or entity.

 

Section 2.3. Compliance with Policies, etc. During the Term, unless otherwise
provided herein, the Executive shall be bound by, and comply fully with, all of
the Company’s policies and procedures for employees and officers in place from
time to time, including, but not limited to, all terms and conditions set forth
in the Company’s employee handbook, compliance manual, codes of conduct and any
other memoranda and communications applicable to the Executive pertaining to the
policies, procedures, rules and regulations, as currently in effect and as may
be amended from time to time. These policies and procedures include, among other
things and without limitation, the Executive’s obligations to comply with the
Company’s rules regarding confidential and proprietary information and trade
secrets.

 

Section 2.4. Time Commitment. During the Term, the Executive shall use his best
efforts to promote the interests of the Company (including its subsidiaries and
other Affiliates) and shall devote substantially all of his business time,
ability and attention to the performance of his duties for the Company and shall
not, directly or indirectly, render any services to any other person or
organization, whether for compensation or otherwise, except with the Board’s
prior written consent, except that, without such written consent, the Executive
may (i) participate in charitable, civic, educational, professional, community
or industry affairs; (ii) manage the Executive’s passive personal investments;
(iii) maintain his position and perform his duties on the board of directors of
the inhaled nitric oxide company, “Third Pole”, and receive appropriate
compensation for doing so; (iv) maintain his position and perform his duties as
President of the biopharmaceutical advisory firm, “Creative BioVentures Corp”,
and receive appropriate compensation for doing so.

 

Section 2.5. Location. The Executive’s principal place of business for the
performance of his duties under this Agreement shall be at the principal
executive office of the Company, or such other place as permitted by the Board
of Directors. Notwithstanding, the foregoing, the Executive shall be required to
travel as necessary to perform his duties hereunder.

 

Section 2.6. No Disparagement. During employment and after the termination of
the Executive’s employment for any reason, the Executive and the Company agree
that, except as may be required by the lawful order of a court or agency of
competent jurisdiction (or, in the case of the Executive, during the Term, to
the extent necessary for the Company to properly evaluate the Executive’s job
performance), they will not knowingly take any action or make any statement or
disclosure, whether written or oral, that disparages, criticizes, or is
otherwise derogatory with respect to the other.

 

 -2- 

 

 

Section 2.7. Indemnification. During employment and after the termination of the
Executive’s employment for any reason, the Executive and the Company agree that
the Company shall to the fullest extent permitted by the Company’s certificate
of incorporation, bylaws, other corporate governance documents and applicable
law in effect from time to time, subject to the conditions thereof, indemnify
Executive against expenses, including without limitation reasonable attorneys
fees, judgments, fines, settlements, and other amounts actually and reasonably
incurred in connection with any proceedings against him arising by reason of the
fact that Executive is or was an agent, officer or employee of the Company. The
Executive shall be required to seek the Board’s prior approval before incurring
legal fees for which he will seek reimbursement.

 

ARTICLE 3

COMPENSATION AND BENEFITS; EXPENSES

 

Section 3.1. Compensation and Benefits. For all services rendered by the
Executive in any capacity during the Term (including, without limitation,
serving as an officer, director or member of any committee of the Company or any
of its subsidiaries or other Affiliates), the Executive shall be compensated as
follows (subject, in each case, to the provisions of Article 4 below):

 

(a) Base Salary. During the Term, the Company shall pay the Executive a base
salary (the “Base Salary”) at the annualized rate of $595,000, which shall be
subject to customary withholdings and authorized deductions and be payable in
equal installments in accordance with the Company’s customary payroll practices
in place from time to time. The Executive’s Base salary shall be subject to
periodic adjustments as the Board and/or the Compensation Committee of the Board
(the “Compensation Committee”) shall in its/their discretion deem appropriate
but will not be reduced more than ten percent (10%) in connection with an across
the board reduction of the salaries of all executives.

 

(b) Annual Bonus. For each calendar year ending during the Term, the Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”) with a target
amount equal to fifty percent (50%) of the Base Salary earned by the Executive
for such calendar year (the “Target Annual Bonus”). The actual amount of each
Annual Bonus will be based upon the level of achievement of the Company’s
corporate objectives and the Executive’s individual objectives, in each case, as
established by the Board or the Compensation Committee for the calendar year
with respect to which such Annual Bonus relates. The determination of the level
of achievement of the corporate objectives and the Executive’s individual
performance objectives for a year shall be made by the Board or the Compensation
Committee, in its reasonable discretion. Each Annual Bonus for a calendar year,
to the extent earned, will be paid in a lump sum in the following calendar year,
within the first 75 days of such following year. In order for the Executive to
receive an Annual Bonus, the Executive must be actively employed by the Company
as of January 1, in the calendar year in which the Annual Bonus is paid.

 

(c) Equity Compensation. Equity Compensation. The Executive shall be eligible to
receive equity compensation, the details of which shall be provided under
separate cover pursuant to a stock grant agreement (each a “Stock Option
Agreement”). In addition, notwithstanding any statement in this Agreement to the
contrary, Section 3(d) of the Employment Agreement dated as of April 25, 2017
between the Executive and the Company shall survive and remain in effect.

 

 -3- 

 

 

(d) Benefit Plans. The Executive shall be entitled to participate in all
employee benefit plans and programs (excluding severance plans, if any)
generally made available by the Company to senior executives of the Company, to
the extent permissible under the general terms and provisions of such plans or
programs and in accordance with the provisions thereof. The Company may amend,
modify or rescind any employee benefit plan or program and/or change employee
contribution amounts to benefit costs upon notice to the Executive and in its
discretion.

 

(e) Paid Vacation. The Executive shall be eligible to take paid vacation days in
accordance with the Company’s vacation policies in effect from time to time for
its senior executives.

 

Section 3.2. Expense Reimbursement. The Company shall reimburse the Executive
during the Term, in accordance with the Company’s expense reimbursement policies
in place from time to time, for all reasonable out-of-pocket business and travel
expenses incurred by the Executive in the performance of his duties hereunder.
In order to receive such reimbursement, the Executive shall furnish to the
Company documentary evidence of each such expense in the form required to comply
with the Company’s policies in place from time to time.

 

ARTICLE 4

TERMINATION OF EMPLOYMENT

 

Section 4.1. Termination Without Cause or Resignation for Good Reason.

 

(a) The Company may terminate the Executive’s employment hereunder at any time
without Cause (other than by reason of death or Disability) upon sixty (60) days
prior written notice to the Executive. Executive may terminate his employment
hereunder for Good Reason upon written notice to the Company in accordance with
the provisions set forth in Section 4.1(c).

 

(b) As used in this Agreement, “Cause” means: (i) a material act, or act of
fraud, committed by the Executive that is intended to result in the Executive’s
personal enrichment to the detriment or at the expense of the Company or any of
its Affiliates; (ii) the Executive is convicted of a felony; (iii) gross
negligence or willful misconduct by the Executive, or failure by the Executive
to perform the duties or obligations reasonably assigned to the Executive by the
Board from time to time, which is not cured upon at least thirty (30) days prior
written notice (unless such negligence, misconduct or failure is not susceptible
to cure, as determined in the reasonable discretion of the Board); or (iv) the
Executive violates the Covenants Agreement (as defined in Section 5.1 below) .

 

 -4- 

 

 

(c) As used in this Agreement, “Good Reason” means the occurrence of any of the
following without the Executive’s consent: (1) a material breach by the Company
of the terms of this Agreement; (2) a material reduction of ten (10) percent or
more in the Executive’s Base Salary (other than pursuant to a reduction
uniformly applicable to all senior executives of the Company); (3) a material
diminution or change in the Executive’s title, authority, duties or
responsibilities; (4) a change in the geographic location at which the Executive
performs services for the Company of more than fifty (50) miles; (5) the
Executive’s removal from the Board or the failure to appoint or reappoint
Executive to the Board; or (6) the Board’s appointment of an executive chairman;
provided, however, that the Executive must notify the Company within ninety (90)
days of the occurrence of any of the foregoing conditions that he considers it
to be a “Good Reason” condition and provide the Company with at least thirty
(30) days in which to cure the condition. If the Executive fails to provide this
notice and cure period prior to his resignation, or resigns more than six (6)
months after the initial existence of the condition, his resignation will not be
deemed to be for “Good Reason.” It is an express condition of this Agreement
that an acquiring entity in a Change in Control assume this Agreement; if this
Agreement is not so assumed, it shall constitute a material breach by the
Company of the terms of the Agreement.

 

(d) If the Executive’s employment is terminated pursuant to Section 4.1(a),
other than during the Post-Change in Control Period (as defined in Section
4.1(e)), the Executive shall, in full discharge of all of the Company’s
obligations to the Executive, be entitled to receive, and the Company’s sole
obligation to the Executive under this Agreement or otherwise shall be to pay or
provide to the Executive, the following:

 

(i) the Accrued Obligations (as defined in Section 4.2(b))

 

(ii) each outstanding stock option held by the Executive under the Company’s
2017 Equity Incentive Plan (or for any successor plan) (the “Equity Plan”) that
provides for vesting solely based on continued service (“time-based” vesting)
shall become fully vested, and all of the Executive’s outstanding vested stock
options (whether providing time-based or performance-based vesting) shall remain
exercisable for a period of twelve (12) months, following the Termination Date
(but in no event later than the expiration date of the term thereof); and

 

(iii) subject to Section 4.4 and Section 4.5:

 

(A) payments equal to twelve (12) months of Executive’s Base Salary at the rate
in effect immediately prior to the Termination Date (provided that if such
salary has been reduced, the pre-reduction Base Salary), less applicable
withholdings and deductions; and (B) twelve (12) months of COBRA premiums, (the
“Pre-CIC Severance Payments”), to be paid (subject to Section 5.16) in equal
installments bimonthly in accordance with the Company’s regular payroll
practices, commencing on the next regular payroll date that occurs on or after
the sixtieth (60th) day following the Termination Date, provided, however, that
payments under subsection (B) of this section will cease in the event that
Executive secures substantially gainful employment from a new employer prior to
the expiration of the time such payments are to be paid, and Executive agrees to
immediately inform Company in writing if he becomes employed by a new employer.
In addition Executive shall (X) receive accelerated vesting of any equity awards
(other than stock options) to the extent such awards would have become vested
during the nine (9) month period following the Termination Date had Executive
continued to be employed by the Company, and (Y) be eligible to receive the pro
rata portion of his Annual Bonus based on objectives achieved at the termination
date, which shall be paid on the date the subject annual bonus would have been
paid had Executive’s employment continued.

 

 -5- 

 

 

(e) If the Executive’s employment is terminated pursuant to Section 4.1(a)
within twelve (12) months following a Change in Control (as defined below) (the
“Post-Change in Control Period”), the Executive shall, in full discharge of all
of the Company’s obligations to the Executive (and in lieu of any payments and
benefits set forth in Section 4.1(d)), be entitled to receive, and the Company’s
sole obligation to the Executive under this Agreement or otherwise shall be to
pay or provide to the Executive, the following:

 

(i) the Accrued Obligations; and subject to Section 4.4, Section 4.5, Section
4.6 and Section 4.7:

 

(ii) (A)payments equal to eighteen (18) months of Executive’s Base Salary at the
rate in effect immediately prior to the Termination Date (provided that if such
salary has been reduced, the pre-reduction Base Salary), less applicable
withholdings and deductions, and (B) eighteen (18) months of COBRA premiums,
(the “Post-CIC Severance Payments”), to be paid (subject to Section 5.16) in
equal installments bimonthly in accordance with the Company’s regular payroll
schedule, commencing on the next regular payroll date that occurs on or after
the sixtieth (60th) day following the Termination Date; and provided, however,
that payments under subsection (B) of this section will cease in the event that
Executive secures substantially gainful employment from a new employer prior to
the expiration of the time such payments are to be paid, and Executive agrees to
immediately inform the Company in writing if he becomes employed by a new
employer. In addition Executive shall (X) be deemed to be fully vested in any
and all outstanding equity awards of Executive and each of Executive’s
outstanding stock options shall remain exercisable until the expiration date of
the term of such option, and (Y) be eligible to receive the pro rata portion of
his Annual Bonus based on objectives achieved at the termination date, which
shall be paid on the date the subject annual bonus would have been paid had
Executive’s employment continued.

 

Section 4.2. Termination for Cause; Voluntary Termination; Expiration of Term.

 

(a) The Company may terminate the Executive’s employment hereunder at any time
for Cause upon written notice to the Executive. The Executive may voluntarily
terminate his employment hereunder at any time without Good Reason upon sixty
(60) days prior written notice to the Company; provided, however, the Company
reserves the right, upon written notice to the Executive, to accept the
Executive’s notice of resignation and to accelerate such notice and make the
Executive’s resignation effective immediately, or on such other date prior to
Executive’s intended last day of work as the Company deems appropriate; provided
the Company pays the Executive his Base Salary for the full notice period. It is
understood and agreed that the Company’s election to accelerate Executive’s
notice of resignation shall not be deemed a termination by the Company without
Cause for purposes of Section 4.1 of this Agreement or otherwise or constitute
Good Reason (as defined in Section 4.1) for purposes of Section 4.1 of this
Agreement or otherwise. The Executive’s employment shall automatically terminate
upon the expiration of the Term in accordance with Section 1.2.

 

 -6- 

 

 

(b) If the Executive’s employment is terminated pursuant to Section 4.2(a), the
Executive shall, in full discharge of all of the Company’s obligations to the
Executive, be entitled to receive, and the Company’s sole obligation under this
Agreement or otherwise shall be to pay or provide to the Executive, the
following (collectively, the “Accrued Obligations”):

 

(i) the Executive’s earned, but unpaid, Base Salary through the final date of
the Executive’s employment by the Company (the “Termination Date”), payable in
accordance with the Company’s regular payroll practices;

 

(ii) the Executive’s accrued, but unused, vacation (in accordance with the
Company’s policies);

 

(iii) expenses reimbursable under Section 3.2 above incurred on or prior to the
Termination Date but not yet reimbursed; and

 

(iv) any amounts or benefits that are vested amounts or vested benefits or that
the Executive is otherwise entitled to receive under any Company plan, program,
policy or practice (with the exception of those, if any, relating to severance)
on the Termination Date, in accordance with such plan, program, policy, or
practice.

 

(v) Notwithstanding anything to the contrary in any Stock Option Agreement or
the Equity Plan, all of the Executive’s outstanding vested stock options as of
the Termination Date, shall remain exercisable for a period of twelve (12)
months, following the Termination Date (but in no event later than the
expiration of their term thereof).

 

Section 4.3. Termination Resulting from Death or Disability.

 

(a) As the result of any Disability suffered by the Executive, the Company may,
upon five (5) days prior notice to the Executive, terminate the Executive’s
employment under this Agreement. The Executive’s employment shall automatically
terminate upon his death.

 

(b) “Disability” means a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Executive is unable to perform the essential functions of his job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days; or (ii) one hundred twenty (120) days during any twelve (12) month period.

 

(c) If the Executive’s employment is terminated pursuant to Section 4.3(a), the
Executive or the Executive’s estate, as the case may be, shall be entitled to
receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide to the Executive or the Executive’s estate, as the
case may be, the Accrued Obligations.

 

Section 4.4. Release Agreement. In order to receive the Pre-CIC Severance
Payments, the Post-CIC Severance Payments, or the healthcare coverage assistance
set forth in Section 4.1 (if eligible), the Executive and the Company must both
timely execute, deliver (and not revoke) a separation agreement and general
release (the “Release Agreement”) in a form the same or similar as that attached
hereto (which may be updated by the Company as necessary to address any changes
in the law). If the Executive is eligible for Severance Payments and healthcare
coverage assistance pursuant to Section 4.1, the Company will deliver the
Release Agreement to the Executive within seven (7) calendar days following the
Termination Date. The Severance Payments and healthcare coverage assistance are
subject to both the Company’s and the Executive’s execution of such Release
Agreement within 21 days [or 45 days in the case of a group layoff] of the
Executive’s receipt of the Release Agreement and the Executive’s non-revocation
of such Release Agreement in accordance with applicable law.

 

 -7- 

 

 

Section 4.5. Post-Termination Breach. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s obligations to provide the Severance
Payments and the healthcare coverage assistance will immediately cease if the
Executive breaches any of the provisions of the Covenants Agreement or the
Release Agreement. .

 

Section 4.6. Removal from any Boards and Position. If the Executive’s employment
is terminated for any reason under this Agreement, he shall be deemed (without
further action or notice) to resign (i) if a member, from the board of directors
(or similar governing body) of any Affiliate of the Company or any other board
to which he has been appointed or nominated by or on behalf of the Company and
(ii) from all other positions as an employee of the Company or any subsidiary or
other Affiliate of the Company.

 

Section 4.7 Covenants Regarding Other Employees. During the term of this
Agreement, and for a period of twelve (12) months following the Executive’s
termination of employment for any reason, the Executive agrees not to directly
or indirectly solicit any employee of the Company to terminate his or her
employment with the Company or to interfere in any manner with the business of
the Company.

 

Section 4.8. Noncompete Following a Termination of Employment. From the
Effective Date of this Agreement and for a period of twelve (12) months
following the Executive’s termination of employment for any reason the Executive
will not: (a) directly or indirectly own any equity or proprietary interest in
(except for ownership of shares in a publicly traded company not exceeding three
percent (3%) of any class of outstanding securities), or be an employee, agent,
director, advisor, or consultant to or for any Competitor of the Company,
whether on his own behalf or on behalf of any person; or (b) undertake any
action to induce or cause any customer or client to discontinue or diminish any
part of its business with the Company.

 

“Competitor” shall mean any entity that is engaged, directly or indirectly, in
the business of developing and/or commercializing an enteroviral vaccine to
prevent the onset of type one diabetes and/or any CD3, CD32B/CD79B or anti-IL-15
targeted interception for the treatment of prevention of any disease in humans.
In the event Company in-licenses or acquires other assets while the Executive is
still employed by the Company, the definition of Competitor, subject to prior
notice and the mutual written agreement of the parties, will be expanded to
include the specific mechanisms of action against which the in-licensed or
acquired assets are at that time known to be targeted.

 

It is expressly agreed that the non-compete and non-solicitation provisions of
this Section 4.8 contain the entire agreement of the parties hereto with respect
to Executive’s obligations and supersede any other agreement between the Company
and the Executive regarding non-competition and non-solicitation of customers.

 

 -8- 

 

 

ARTICLE 5

GENERAL PROVISIONS

 

Section 5.1. Company Non-Disclosure and Invention Assignment Agreement.
Concurrent with the execution of this Agreement, Executive shall enter into an
Employee Non-Disclosure and Invention Assignment Agreement (“Covenants
Agreement”), the terms of which are incorporated herein by reference. The
Covenants Agreement shall survive the termination of this Agreement and the
Executive’s employment by the Company for the applicable period(s) set forth
therein.

 

Section 5.2. Expenses. Each of the Company and the Executive shall bear its/his
own costs, fees and expenses in connection with the negotiation, preparation and
execution of this Agreement.

 

Section 5.3. Entire Agreement. This Agreement, any Stock Option Grant Agreement,
and the Covenants Agreement contain the entire agreement of the parties hereto
with respect to the terms and conditions of the Executive’s employment during
the Term and activities following termination of this Agreement and the
Executive’s employment with the Company and supersede any and all prior
agreements and understandings, whether written or oral, between the parties
hereto with respect to the subject matter of this Agreement, the Covenants
Agreement or any Stock Option Grant Agreement. To the extent there is any
conflict with regard to the terms of this Agreement, any Stock Option Grant
Agreement and the Covenants Agreement, the terms of this Agreement shall
control. Each party hereto acknowledges that no representations, inducements,
promises or agreements, whether oral or in writing, have been made by any party,
or on behalf of any party, which are not embodied herein, in the Covenants
Agreement or any Stock Option Grant Agreement. The Executive acknowledges and
agrees that the Company has fully satisfied, and has no further, obligations to
the Executive arising under, or relating to, any other employment or consulting
arrangement or understanding (including, without limitation, any claims for
compensation or benefits of any kind) or otherwise. No agreement, promise or
statement not contained in this Agreement, the Covenants Agreement or any Stock
Option Grant Agreement shall be valid and binding, unless agreed to in writing
and signed by the parties sought to be bound thereby.

 

Section 5.4. No Other Contracts. The Executive represents and warrants to the
Company that neither the execution and delivery of this Agreement by the
Executive nor the performance by the Executive of the Executive’s obligations
hereunder, shall constitute a default under or a breach of the terms of any
other agreement, contract or other arrangement, whether written or oral, to
which the Executive is a party or by which the Executive is bound, nor shall the
execution and delivery of this Agreement by the Executive nor the performance by
the Executive of his duties and obligations hereunder give rise to any claim or
charge against either the Executive, the Company or any Affiliate, based upon
any other contract or other arrangement, whether written or oral, to which the
Executive is a party or by which the Executive is bound. The Executive further
represents and warrants to the Company that he is not a party to or subject to
any restrictive covenants, legal restrictions or other agreement, contract or
arrangement, whether written or oral, in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement or the Covenants Agreement,
including, but not limited to, non-competition agreements, non-solicitation
agreements or confidentiality agreements. The Executive shall defend, indemnify
and hold the Company harmless from and against all claims, actions, losses,
liabilities, damages, costs and expenses (including reasonable attorney’s fees
and amounts paid in settlement in good faith) arising from or relating to any
breach of the representations and warranties made by the Executive in this
Section 5.4.

 

 -9- 

 

 

Section 5.5. Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
nationally recognized overnight courier service (with next business day delivery
requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party,
and in the case of a courier service, upon the next business day, after dispatch
of the notice or communication. Any such notice or communication shall be
addressed as follows:

 

If to the Company, to:

 

Provention Bio, Inc.

PO Box 666

Oldwick, NJ 08858

Attn: Board of Directors

 

With a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Michael J. Lerner, Esq., mlerner@lowenstein.com

 

If to the Executive, to:

 

Ashleigh Palmer

[**]

 

Any person named above may designate another or an additional notification
address and contact person by giving notice in accordance with this Section to
the other persons named above.

 

Section 5.6. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey, without
regard to principles of conflicts of law. Any and all actions arising out of
this Agreement or Employee’s employment by Company or termination therefrom
shall be brought and heard in the state and federal courts of the State of New
Jersey and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any such courts. The Company and the Executive HEREBY WAIVE
THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS AGREEMENT
OR ANY AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM AND REPRESENT
THAT THEY HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY
NOT TO DO SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

 -10- 

 

 

Section 5.7. Waiver. Either party hereto may waive compliance by the other party
with any provision of this Agreement. The failure of a party to insist on strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No waiver of any
provision shall be construed as a waiver of any other provision. Any waiver must
be in writing.

 

Section 5.8. Severability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor and terms of this Agreement, and,
upon so agreeing, shall incorporate such substitute provision in this Agreement.
In addition, if any one or more of the provisions contained in this Agreement
shall for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

 

Section 5.9. Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto.

 

Section 5.10. Advice of Counsel. This Agreement was prepared by Lowenstein
Sandler LLP in its capacity as legal counsel to the Company. Both parties hereto
acknowledge that they have had the opportunity to seek and obtain the advice of
counsel before entering into this Agreement and have done so to the extent
desired, and have fully read the Agreement and understand the meaning and import
of all the terms hereof.

 

Section 5.11. Assignment. This Agreement shall inure to the benefit of the
Company and its successors and assigns (including, without limitation, the
purchaser of all or substantially all of its assets) and shall be binding upon
the Company and its successors and assigns. This Agreement is personal to the
Executive, and the Executive shall not assign or delegate his rights or duties
under this Agreement, and any such assignment or delegation shall be null and
void.

 

Section 5.12. Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform his or its obligations under this Agreement.

 

 -11- 

 

 

Section 5.13. No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
5.13 shall preclude the assumption of such rights by executors, administrators
or other legal representatives of the Executive or the Executive’s estate and
their assigning any rights hereunder to the person or persons entitled thereto.

 

Section 5.14. Source of Payment. Except as otherwise provided under the terms of
any applicable employee benefit plan, all payments provided for under this
Agreement shall be paid in cash from the general funds of Company. The Company
shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments, and, if the Company shall make
any investments to aid it in meeting its obligations hereunder, the Executive
shall have no right, title or interest whatever in or to any such investments
except as may otherwise be expressly provided in a separate written instrument
relating to such investments. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and the Executive
or any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which employees may have, shall be no greater than the right of an unsecured
creditor of the Company. The Executive shall not look to the owners of the
Company for the satisfaction of any obligations of the Company under this
Agreement.

 

Section 5.15. Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Board to satisfy all obligations for the payment of such
withholding taxes. The Executive will be solely responsible for all taxes
assessed against him under applicable law with respect to the compensation and
benefits described in this Agreement, other than employer-paid taxes such as
FICA and employer withholding obligations, and the Company makes no
representations as to the tax treatment of such compensation and benefits.

 

 -12- 

 

 

Section 5.16. 409A Compliance. All payments under this Agreement are intended to
comply with or be exempt from the requirements of Section 409A of the Code and
regulations promulgated thereunder (“Section 409A”). As used in this Agreement,
the “Code” means the Internal Revenue Code of 1986, as amended. To the extent
permitted under applicable regulations and/or other guidance of general
applicability issued pursuant to Section 409A, the Company reserves the right to
modify this Agreement to conform with any or all relevant provisions regarding
compensation and/or benefits so that such compensation and benefits are exempt
from the provisions of 409A and/or otherwise comply with such provisions so as
to avoid the tax consequences set forth in Section 409A and to assure that no
payment or benefit shall be subject to an “additional tax” under Section 409A.
To the extent that any provision in this Agreement is ambiguous as to its
compliance with Section 409A, or to the extent any provision in this Agreement
must be modified to comply with Section 409A, such provision shall be read in
such a manner so that no payment due to the Executive shall be subject to an
“additional tax” within the meaning of Section 409A(a)(1)(B) of the Code. If
necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the Termination Date and the first such
payment shall include the cumulative amount of any payments (without interest)
that would have been paid prior to such date if not for such restriction. Each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, (iii)
the reimbursement of an eligible expense will be made on or before the last day
of the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement is not subject to liquidation or exchange for
another benefit. Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of Section 4.1 unless the Executive would be considered to have
incurred a “termination of employment” from the Company within the meaning of
Treasury Regulation §1.409A-1(h)(1)(ii). In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Section 409A or damages for failing to comply with
Section 409A.

 

Section 5.17. 280G Modified Cutback.

 

(a) If any payment, benefit or distribution of any type to or for the benefit of
the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would subject the Executive
to the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Executive after application of the
above reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment, payroll and excise taxes applicable to such amount. Unless
the Executive shall have given prior written notice to the Company to effectuate
a reduction in the Parachute Payments if such a reduction is required, which
notice shall be consistent with the requirements of Section 409A to avoid the
imposition of any tax, penalty or interest thereunder, then the Company shall
reduce or eliminate the Parachute Payments by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating accelerated vesting of stock options or
similar awards, and then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in manner that does not comply with Section
409A.

 

 -13- 

 

 

(b) An initial determination as to whether (x) any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company shall be subject to the Excise
Tax, and (y) the amount of any reduction, if any, that may be required pursuant
to the previous paragraph, shall be made by an independent accounting firm
selected by the Company (the “Accounting Firm”) prior to the consummation of
such change in the ownership or effective control of the Company or in the
ownership of a substantial portion of the assets of the Company. The Executive
shall be furnished with notice of all determinations in reasonable detail made
as to the Excise Tax payable with respect to the Executive’s Parachute Payments,
together with the related calculations of the Accounting Firm, promptly after
such determinations and calculations have been received by the Company.

 

(c) For purposes of this Section 5.17, (i) no portion of the Parachute Payments
the receipt or enjoyment of which the Executive shall have effectively waived in
writing prior to the date of payment of the Parachute Payments shall be taken
into account; (ii) no portion of the Parachute Payments shall be taken into
account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code; (iii)
the Parachute Payments shall be reduced only to the extent necessary so that the
Parachute Payments (other than those referred to in the immediately preceding
clause (i) or (ii)) in their entirety constitute reasonable compensation for
services actually rendered within the meaning of Section 280G(b)(4) of the Code
or are otherwise not subject to disallowance as deductions, in the opinion of
the auditor or tax counsel referred to in such clause (ii); and (iv) the value
of any non-cash benefit or any deferred payment or benefit included in the
Parachute Payments shall be determined by the Company’s independent auditors
based on Sections 280G and 4999 of the Code and the regulations for applying
those sections of the Code, or on substantial authority within the meaning of
Section 6662 of the Code.

 

Section 5.18. Recoupment of Erroneously Awarded Compensation. Any
incentive-based or other compensation paid to the Executive under this Agreement
or any other agreement or arrangement with the Company which is subject to
recovery under any law, government regulation, stock exchange listing
requirement or any clawback policy adopted by the Company from time to time
before the date of the award of the incentive based or other compensation will
be subject to the deductions and clawback as may be required by such law,
government regulation, stock exchange listing requirement or clawback policy. In
addition, if the Executive is or becomes an executive officer subject to the
incentive compensation repayment requirements of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Dodd-Frank Act”), then if required by
the Dodd-Frank Act or any of its regulations he will enter into an amendment to
this Agreement or a separate written agreement with the Company to comply with
the Dodd-Frank Act and any of its regulations.

 

 -14- 

 

 

Section 5.19. Certain Definitions. As used in this Agreement, “Change in
Control” means (x) a change in ownership of the Company under clause (i) below
or (y) a change in the ownership of a substantial portion of the assets of the
Company under clause (ii) below, or (z) a change in the majority of the Board in
a twelve (12) month period under clause (iv) below:

 

(i) Change in the Ownership of the Company. A change in the ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a group (as defined in clause (iii) below), acquires ownership of
capital stock of the Company that, together with capital stock held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the capital stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
50 percent of the total fair market value or total voting power of the capital
stock of the Company, the acquisition of additional capital stock by the same
person or persons shall not be considered to be a change in the ownership of the
Company. An increase in the percentage of capital stock owned by any one person,
or persons acting as a group, as a result of a transaction in which the Company
acquires capital stock in the Company in exchange for property will be treated
as an acquisition of stock for purposes of this paragraph.

 

(ii) Change in the Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets shall
occur on the date that any one person, or more than one person acting as a group
(as defined in clause (iii) below), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to or more than 80 percent of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets. There is no Change in Control
under this clause (ii) when there is a transfer to an entity that is controlled
by the shareholders of the Company immediately after the transfer, as provided
below in this clause (ii). A transfer of assets by the Company is not treated as
a change in the ownership of such assets if the assets are transferred to (a) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its capital stock, (b) an entity, 50 percent or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company, (c) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50 percent or more of the total value or voting power of
all the outstanding capital stock of the Company, or (d) an entity, at least 50
percent of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (ii)(c) of this paragraph. For
purposes of this clause (ii), a person’s status is determined immediately after
the transfer of the assets.

 

(iii) Persons Acting as a Group. For purposes of clauses (i) and (ii) above,
persons will not be considered to be acting as a group solely because they
purchase or own capital stock or purchase assets of the Company at the same
time. However, persons will be considered to be acting as a group if they are
owners of a corporation that enters into a merger, consolidation, purchase or
acquisition of assets or capital stock, or similar business transaction with the
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of assets or capital
stock, or similar transaction, such shareholder is considered to be acting as a
group with other shareholders in a corporation only with respect to the
ownership in that corporation before the transaction giving rise to the change
and not with respect to the ownership interest in the other corporation. For
purposes of this paragraph, the term “corporation” shall have the meaning
assigned such term under Treasury Regulation section 1.280G-1, Q&A-45.

 

(iv) Change in Board of Directors. A Change in Control will be deemed to occur
on the date a majority of members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election.

 

(v) Each of clauses (i) through (iv) above shall be construed and interpreted
consistent with the requirements of Section 409A and any Treasury Regulations or
other guidance issued thereunder.

 

[Signature Page Follows]

 

 -15- 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  COMPANY       Provention bio, Inc.         By: /s/ Andrew Drechsler   Name:
Andrew Drechsler   Title: Chief Financial Officer         EXECUTIVE          
/s/ Ashely Palmer     Ashleigh Palmer

 

[Signature Page to Employment Agreement - Palmer]

 

   

 

 

[ex10-1_001.jpg]



 

[DATE]

 

Ashleigh Palmer

 

Dear Ashleigh:

 

This separation and general release agreement (the “Agreement”) confirms the
agreement between you and Provention Bio, Inc. (collectively with its
subsidiaries, the “Company”) regarding your separation from employment with the
Company and sets forth the terms and conditions of your termination, including
the Payments (as defined below) that you will receive if you (a) sign and return
this Agreement to the Company within 21 days of receipt (but in no event prior
to the Separation Date), (b) do not revoke this Agreement during the 7 day
revocation period explained in Section 5 below and (c) comply with the other
terms of this Agreement. By signing and delivering this Agreement, you will be
entering into a binding agreement with the Company and agreeing to the terms and
conditions in the numbered sections below, including the general release of
claims in Section 4. Therefore, you are advised to consult with an attorney of
your choice before signing this Agreement. If you choose not to sign and return
this Agreement by the deadline or if you revoke your acceptance of this
Agreement, you will not receive the Payments described in Section 3.

 

  1. Separation.

 

  (a) As of [DATE], your employment will end as a result of [a termination
without Cause] or [a termination for Good Reason] as such term is defined in
your First Amended Employment Agreement dated as of April ____, 2020 (the
“Employment Agreement”) and therefore your employment will end on _____________
(the “Separation Date”).         (b) You will receive your final paycheck with
respect to your employment with the Company on the next regular paydate
following the Separation Date. Your final paycheck will include payment for all
salary/wages, less applicable withholdings and deductions, due to you through
and including the Separation Date and any outstanding eligible out of pocket
expenses which must be promptly submitted in accordance with the Company’s
expense reimbursement policies. You will receive this payment even if you choose
not to enter into this Agreement.

 

  2. Employee Benefits. Your active participation in the Company’s group health
insurance plan(s), if any, will end on the last calendar day of the month during
which the Separation Date occurs. Coverage under any other group benefit plans
or programs in which you participated, if any, will also end on the Separation
Date. Regardless of whether you enter into this Agreement, you may have the
right to continue the medical and/or dental insurance coverage that you had in
effect as of the Separation Date (generally for up to 18 months) under COBRA or
state law equivalent. To continue health insurance coverage under COBRA or state
law equivalent, you must pay the full premium cost plus the administrative fee,
except as provided in Section 3 below. You will receive benefits continuation
notices and information about your 401(k) account (if any), in separate letters.
If you had group life insurance, you also will receive information about the
option to convert this coverage to an individual policy. All unvested benefits
shall terminate or forfeit as of the Separation Date in accordance with the
terms of the applicable plan or program.

 

   

 

 

  3. Consideration. If you choose to sign and return this Agreement within the
required time period, you do not revoke the waiver in Section 5 of this
Agreement, and you abide by the other terms of this Agreement, the Company
agrees to provide you with the payments and other benefits set forth in the
Employment Agreement associated with [a termination without Cause] or [a
termination for Good Reason]. You acknowledge that you are not otherwise
entitled to such payments or benefits and that the Company would not agree to
provide you with the payments and/or benefits without your general release of
claims and other promises in this Agreement. You also agree that the payments
and/or benefits constitute good and valuable consideration for your general
release of claims and other promises in this Agreement.         4. Your General
Release of Claims as against the Company Released Parties In exchange for the
consideration described in Section 3 to which you are not otherwise entitled,
you (for yourself and your heirs, executors, administrators, beneficiaries,
personal representatives and assigns) hereby completely, forever, irrevocably
and unconditionally release and discharge, to the maximum extent permitted by
law, the Company, the Company’s past, present and future parent organizations,
subsidiaries and other affiliated entities, related companies and divisions,
including, without limitation, the Company and its past, present and future
officers, directors, employees, shareholders, trustees, members, partners,
consultants, advisors, attorneys and agents (in each case, individually and in
their official capacities), and each of their respective employee benefit plans
(and such plans’ fiduciaries, agents, administrators and insurers, individually
and in their official capacities), as well as any predecessors, future
successors or assigns or estates of any of the foregoing (collectively, the
“Company Released Parties”) from any and all claims, actions, charges,
controversies, causes of action, suits, rights, demands, liabilities,
obligations, damages, costs, expenses, attorneys’ fees, damages and obligations
of any kind or character whatsoever, that you ever had, now have or may in the
future claim to have by reason of any act, conduct, omission, transaction,
agreement, occurrence or any other matter whatsoever occurring up to and
including the date that you sign this Agreement. Each Released Party shall be an
express, intended third-party beneficiary of this Agreement. This general
release of claims (all referred to here, in as the “Claims”) includes, without
limitation, any and all claims:

 

  ● of discrimination, harassment, retaliation, or wrongful termination;   ● for
breach of contract (including but not limited to under the Employment
Agreement), whether oral, written, express or implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel or slander; negligence; assault; battery; invasion of privacy;
personal injury; compensatory or punitive damages, or any other claim for
damages or injury of any kind whatsoever;

 

   18

 

 

  ● for violation or alleged violation of any federal, state or municipal
statute, rule, regulation or ordinance, including, but not limited to, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Equal Pay Act, the Lilly Ledbetter Fair Pay Act, the Fair Credit Reporting Act,
the Worker Adjustment and Retraining Notification Act, the Family & Medical
Leave Act, the Sarbanes-Oxley Act of 2002, the federal False Claims Act, the New
Jersey Law Against Discrimination, the Conscientious Employee Protection Act,
the New Jersey Family Leave Act, the New Jersey False Claims Act, and the New
Jersey wage and hour laws, in each case, as such laws have been or may be
amended;   ● for employee benefits, including, without limitation, any and all
claims under the Employee Retirement Income Security Act of 1974;   ● to any
non-vested ownership interest in the Company, contractual or otherwise,
including, but not limited to, claims to stock or stock options;   ● arising out
of or relating to any promise, agreement, offer letter, contract (whether oral,
written, express or implied), understanding, personnel policy or practice, or
employee handbook;   ● relating to or arising from your employment with the
Company, the terms and conditions of that employment, and the termination of
that employment, including, without limitation any and all claims for
discrimination, harassment, retaliation or wrongful discharge under any common
law theory, public policy or any federal, state, or local statute or ordinance
whether or not expressly listed above; and   ● for monetary recovery, including,
without limitation, attorneys’ fees, experts’ fees, expenses, costs and
disbursements.

 

You expressly acknowledge that this general release of claims includes any and
all claims arising up to and including the date you sign and return this
Agreement which you have or may have against the Company Released Parties,
whether such claims are known or unknown, suspected or unsuspected, asserted or
un-asserted, disclosed or undisclosed. By signing this Agreement, you expressly
waive any right to assert that any such claim, demand, obligation or cause of
action has, through ignorance or oversight, been omitted from the scope of this
release and you further waive any rights under statute or common law principles
that otherwise prohibit the release of unknown claims.

 

This general release of claims does not apply to, waive or affect: any rights or
claims that may arise after the date you sign and return this Agreement; any
claim for workers’ compensation benefits (but it does apply to, waive and affect
claims of discrimination and/or retaliation on the basis of having made a
workers’ compensation claim); claims for unemployment benefits or any other
claims or rights that by law cannot be waived in a private agreement between an
employer and employee (including any right to continue medical and/or dental
coverage under COBRA or state law equivalent as a result of your termination);
or your rights to any vested benefits to which you are entitled under the terms
of the applicable employee benefit plan (the “Excluded Claims”). This general
release of claims also does not apply to, waive, affect, limit or interfere with
your preserved rights described in Section 12 below.

 

   19

 

 

  5. Waiver of Claims under ADEA; Time to Consider/Revoke. You acknowledge,
understand and agree that the general release of claims in Section 4 above
includes, but is not limited to, a waiver and release of all claims that you may
have under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”) arising up to and including the date that you sign this Agreement. As
required by the Older Workers Benefit Protection Act of 1990, you are hereby
advised that:

 

  ● you are not waiving any rights or claims under the ADEA that may arise after
the date you sign and return this Agreement;   ● you should consult with an
attorney of your choice concerning your rights and obligations under this
Agreement before signing this Agreement;   ● you should fully consider this
Agreement before signing it;   ● nothing in this Agreement prevents or precludes
you from challenging (or seeking a determination of) the validity of the waiver
under the ADEA;   ● you have at least twenty one (21) days from the date you
received this Agreement to consider whether or not you want to sign it. You also
should understand that you may use as much or as little of the review period as
you wish before deciding whether or not to sign this Agreement;   ● if you do
not sign and return this Agreement within the required time period, then the
Company’s offer to provide you with the Payments described in Section 3 above,
will automatically terminate;   ● at any time within seven (7) days after
signing this Agreement, you may change your mind and revoke your acceptance of
this Agreement. To be effective, your revocation must be in writing and either
hand-delivered or sent electronically to the Company within the 7-day period and
shall only apply to the waiver described in this Section 5, and the remainder of
this Agreement shall continue in full force and effect;   ● the waiver set forth
in this Section 5 is not effective or enforceable until (and if) the revocation
period has passed without a revocation;   ● if you exercise your right to revoke
the waiver set forth in this Section 5, the Company’s offer to provide you with
the consideration described in Section 3 will not be enforceable; and   ● if you
do not revoke your acceptance of the waiver set forth in this Section 5, then
the waiver set forth in this Section 5 shall automatically, without further
action, notice, or deed, become effective on the 8th day following the date that
you sign this Agreement will be the “Effective Date”.         6. Company Release
of You. The Company hereby completely, forever, irrevocably and unconditionally
releases and discharges, to the maximum extent permitted by law, you from any
and all Claims (as defined above) up to the date that the Company signs and
returns this Agreement. In the event you revoke your ADEA waiver, this section 6
shall immediately be deemed null and void.         7. No Pending Claims. You
represent and warrant that you have no charges, lawsuits, or actions pending in
your name against any of the Company Released Parties relating to any claim that
has been released in this Agreement. You also represent and warrant that you
have not assigned or transferred to any third party any right or claim against
any of the Company Released Parties that you have released in this Agreement.

 

   20

 

 

  8. Covenant not to Sue. Except as provided in Section 12 below, you covenant
and agree that you will not report, institute or file a charge, lawsuit or
action (or encourage, solicit, or voluntarily assist or participate in, the
reporting, instituting, filing or prosecution of a charge, lawsuit or action by
a third party) against any of the Company Released Parties with respect to any
claim that has been released in this Agreement.         9. Cooperation with
Investigations/Litigation. You agree, at the Company’s request, to reasonably
cooperate, by providing truthful information, documents and testimony, in any
Company investigation, litigation, arbitration, or regulatory proceeding
regarding events that occurred during your employment with the Company. Your
requested cooperation may include, for example, making yourself reasonably
available to consult with the Company’s counsel, providing truthful information
and documents, and appearing to give truthful testimony. The Company will, to
the extent permitted by applicable law and court rules, reimburse you for
reasonable out-of-pocket expenses that you incur in providing any requested
cooperation, so long as such expenses are pre-approved by the Company and you
provide documentation satisfactory to the Company of the expenses. Nothing in
this section is intended to, and shall not, preclude or limit your preserved
rights described in Section 12 below.         10. Continuing Obligations. You
acknowledge and reaffirm, and agree to comply with, your obligations under your
Employee Non-Disclosure and Invention Assignment Agreement dated as of
__________ (the “Covenants Agreement”) or any other restrictive covenants
agreement that you signed for the benefit of the Company as well as all
surviving provisions of the Employment Agreement.         11. Return of Company
Documents and Other Property. You represent and warrant that you have or will
return on or before the Separation Date to the Company any and all Company
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business and/or containing any non-public
information concerning the Company or its clients, as well as all equipment,
keys, access cards, credit cards, computers, computer hardware and software,
electronic devices and any other Company property in your possession, custody or
control. You also represent and warrant that you have not retained copies of any
Company documents, materials or information (whether in hardcopy, on electronic
media or otherwise). You also agree that you will disclose to the Company all
passwords necessary or desirable to enable the Company to access all information
which you have password-protected on any of its computer equipment or on its
computer network or system.

 

   21

 

 

  12. Preserved Rights: This Agreement is not intended to, and shall not in any
way, prohibit, limit or otherwise interfere with: (a) your protected rights
under federal, state or local employment discrimination laws to communicate or
file a charge with, or participate in an investigation or proceeding conducted
by, the Equal Employment Opportunity Commission (“EEOC”) or similar federal,
state or local government body or agency charged with enforcing employment
discrimination laws; provided, however, you shall not be entitled to any relief
or recovery (whether monetary or otherwise), and you hereby waive any and all
rights to relief or recovery, under, or by virtue of, any such filing of a
charge with, or investigation, hearing or proceeding conducted by, the EEOC or
any other similar federal, state or local government agency relating to any
claim that has been released in this Agreement; or (b) your protected right to
test in any court, under the Older Workers Benefit Protection Act, or like
statute or regulation, the validity of the waiver of rights under ADEA in this
Agreement; or (c) your right to enforce the terms of this Agreement and to
exercise your rights relating to any other Excluded Claims.         13. No Other
Pay or Benefits. You acknowledge and agree that upon payment of the amounts
described herein, you will have been paid for all work performed including,
without limitation, all salary/wages, bonuses, overtime, commissions and any
earned, but unused, vacation time due to you up through and including the last
day of your employment. You acknowledge and agree that, except for the Company’s
obligation to provide the Payments specifically provided in Section 3), you are
entitled to no other payments or benefits and the Company Released Parties have
no further obligations to you whatsoever, whether arising out of your employment
with the Company, your separation from the Company or otherwise.         14. No
Admission. Nothing contained in this Agreement will constitute or be treated as
an admission by you, the Company or any of the other Company Released Parties of
any liability, wrongdoing or violation of law.         15. Miscellaneous        
(a) This Agreement contains the entire agreement and understanding between you
and the Company concerning the subject matter of this Agreement and supersedes
any and all prior agreements or understandings (both written and oral) between
you and the Company concerning the subject matter of this Agreement, except that
the surviving provisions of the Covenants Agreement and the Employment Agreement
remain in full force and effect. This Agreement may only be modified by a
written document signed by you and an authorized officer of the Company.        
(b) This Agreement shall inure to the benefit of the Company and the other
Company Released Parties and shall be binding upon the Company and its
successors and assigns. This Agreement also shall inure to the benefit of, and
be binding upon, you and your heirs, executors, administrators, trustees and
legal representatives. This Agreement is personal to you and you may not assign
or delegate your rights or duties under this Agreement, and any such assignment
or delegation will be null and void.

 

   22

 

 

  (c) The provisions of this Agreement are severable. If any provision in this
Agreement is held to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement will remain in full force and effect and the
invalid, illegal and unenforceable provision shall be reformed and construed so
that it will be valid, legal and enforceable to the maximum extent permitted by
law.         (d) The Company and you shall each bear their own costs, fees
(including, without limitation, attorney’s fees) and expenses in connection with
the negotiation, preparation and execution of this Agreement.         (e) The
failure of the Company to seek enforcement of any provision of this Agreement in
any instance or for any period of time shall not be construed as a waiver of
such provision or of the Company’s right to seek enforcement of such provision
in the future.         (f) Given the full and fair opportunity provided to each
party to consult with their respective counsel regarding the terms of this
Agreement, ambiguities shall not be construed against either party by virtue of
such party having drafted the subject provision.         (g) The headings in
this Agreement are included for convenience of reference only and shall not
affect the interpretation of this Agreement.         (h) This Agreement and any
disputes between the parties shall be interpreted in accordance with New Jersey
law. The parties consent to the exclusive jurisdiction of the federal and state
courts located in New Jersey.         (i) This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement. Facsimile and pdf signatures
shall have the same force and effect as original signatures. Any party hereto
that provides a facsimile or pdf signature agrees to provide an original
signature within a reasonable time.         (j) The payments and benefits under
this Agreement are intended to be exempt from or comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (together with the
applicable regulations thereunder, “Section 409A”) and will be interpreted in a
manner consistent with such intent. For purposes of Section 409A, each payment
made under this Agreement will be treated as a separate payment. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A, including, where applicable,
the requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

   23

 

 

  16. Opportunity to Review. You represent and warrant that you:         ● have
been advised and encouraged by the Company to consult with your own independent
counsel before signing this Agreement.   ● have had sufficient opportunity to
consider this Agreement;   ● have carefully read this Agreement and understand
all of its terms;   ● are not incompetent and have not had a guardian,
conservator or trustee appointed for you;   ● have entered into this Agreement
of your own free will and volition and that, except for the promises expressly
made by the Company in this Agreement, no other promises or agreements of any
kind have been made to you by any person or entity whatsoever to cause you to
sign this Agreement;   ● understand that you are responsible for your own
attorneys’ fees and costs;   ● have been advised and encouraged by the Company
to consult with your own independent counsel before signing this Agreement;   ●
have had the opportunity to review this Agreement with counsel of your choice or
have chosen voluntarily not to do so;   ● you were given at least twenty one
(21) days to review this Agreement before signing it and understood that you
were free to use as much or as little of the review period as you wished or
considered necessary before deciding to sign it; and   ● understand that this
Agreement is valid, binding, and enforceable against you and the Company
according to its terms.

 

If you wish to accept this Agreement, please sign, date and return it within 21
days of receipt but in no event prior to the Separation Date.

 

Sincerely,             Name:     Title:           Read, Accepted and Agreed to:
            Ashleigh Palmer         Date:    

 

   24

 

